EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Turocy on 1 June 2022.

The application has been amended as follows: 

In the Claims
	Replaced claim 1 with the following, wherein the underlined portion has been added and the 
	-- 1. A casting mold comprising a cavity configured to mold a product, and a pouring basin and a passageway that are configured to guide molten metal into the cavity, wherein
the passageway includes, at a portion thereof positioned below the pouring basin and the cavity, at least one bent portion configured to change an advancing direction
of the molten metal, 
the casting mold further comprises a cover member configured to cover an inner wall of the at least one bent portion and allow the passageway positioned on an upstream side of the at least one bent portion to communicate with the passageway positioned on a downstream side of the at least one bent portion, the cover member having a lower thermal conductivity than a base material of the mold, and
the passageway includes a cover housing portion configured to house the cover member from the at least one bent portion over a predetermined range on the upstream side of the at least one bent portion, and a gap is formed between an inner wall of the cover housing portion and an outer wall of the cover member.--

Claim 2, line 3: Replaced “the bent portion” with --the at least one bent portion--.

Replaced claim 3 with the following, wherein the 
-- 3. The casting mold according to claim 1, wherein

an inner diameter of the cover housing portion is larger than an inner diameter of the passageway positioned on an upstream side of the predetermined range, and
an inner diameter of the cover member is equal to or larger than the inner diameter of the passageway positioned on the upstream side of the predetermined range.--


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art, either taken alone or in combination, fails to teach:
the passageway includes a cover housing portion configured to house the cover member from the at least one bent portion over a predetermined range on the upstream side of the at least one bent portion, and a gap is formed between an inner wall of the cover housing portion and an outer wall of the cover member, in combination with the rest of the limitations of claim 1.

The closest prior art is Kawaguchi et al. (JP 07-060398 A; listed in the IDS filed 20 August 2021; hereinafter “Kawaguchi”).

Kawaguchi teaches:
a casting mold (casting die 1, see Fig. 1) comprising a cavity (cavity 4, see Fig. 1) configured to mold a product, and a pouring basin and a passageway (combination of casting plan portion 5, sprue 6, sprue bottom 7, horizontal runner 8, and branch runner 9, see Fig. 1) that are configured to guide molten metal into the cavity (see Fig. 1),
the passageway includes, at a portion thereof positioned below the pouring basin and the cavity, at least one bent portion configured to change an advancing direction of the molten metal (see Fig. 1),
the casting mold further comprises a cover member shell liner 10, see Fig. 1 and abstract) configured to cover an inner wall of the bent portion and allow the passageway positioned on an upstream side of the bent portion to communicate with the passageway positioned on a downstream side of the bent portion (see Fig. 1), the cover member having a lower thermal conductivity than a base material of the mold (see abstract).

Kawaguchi fails to teach wherein the passageway includes a cover housing portion configured to house the cover member from the at least one bent portion over a predetermined range on the upstream side of the at least one bent portion, and a gap is formed between an inner wall of the cover housing portion and an outer wall of the cover member, and without the benefit of Applicant’s disclosure, it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to do so.

	Claims 2-5: Depend either directly or indirectly from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        3 June 2022



/KEVIN P KERNS/Primary Examiner, Art Unit 1735